Honorable V. B. Gdar
County Attorney
Blanc0 County
Johnson City, Texas
                       Opinion No. O-4934
                       Re: (1) Whether notices of bond
                           assumption and maintenance
                           tax elect&on were posted in
                           sufficient time;
                           (2) Whether property may be
                           placed on the rolls of rural
                           high school district on ,Octo-
                           ber 1st.
Dear Sir:
          We have received your letter of October 16,   1942,
which we quote, ln part, as follows:
         '"On the 17th day of September, A.D. 1942
     the Board of Trustees of Johnson City Rural
     High School District ordered an election on
     the question of levying and collecting a tax
     for the maintenance of the public free schools
     In Johnson City Rural High School District;
     and also upon the question of the assumption
     of the outstanding indebtedness, Issued prior
     to the formation of the present District.
          "The Secretary, Board of Trustees of
     Johnson CityRural High School District, on
     the 18th day of September, A. .D. 1942 posted
     a true and correct copy of said Notice of
     Election at three different places,to-wit:
     One at Post Office, Round Mountain, Texas; one
     at Post Office, Sandy, Texas; and one at Post
     Office, Johnson City, Texas, wlthln the bounda-
     ries of said District. ,The above mentioned
     election was held on the 28th day of Sep-
     tember, A.D. 1942.
          "Question: Was the notice posted long
     enough, in the above, for the election to be
     legal under the law?
Honorable V. B. Goar, page 2



         "After this above election was held,
    on the 28th day of September, A.D. 1942, the
    Board of School Trustees, through their Sec-
    retary, notified the Tax Assessor-Collector
    of Blanc0 County, Texas, on the 30th day of
    September, A. D. 1942, and requested that
    said property In the territory be assessed
    for the tax voted on the 28th day of Septem-
    ber, A. D. 1942. At the time that the Tax
    Assessor-Collector received this notice, he
    had not closed his rolls for the year 1942,
    and so he placed the tax voted above on the
    property affected.
          "Question: Was it legal for this prop-
     erty to be placed on the tax rolls at this
     late date, viz. on October 1st 19421 How-
     ever the tax rolls were not closed for the
     year and were not closed until the 15th of
     October, A. D. 1942."
          This opinion will be confined to a discussion only
of the questions asked. We assume that all required legal
steps pertaining to the election had otherwise been taken,
that the tax was properly.levied and the property otherwise
validly assessed, and that the only points in which you are
interested are the ones about which you inquire.
          Article 2922h, Vernon's Annotated Civil Statutes,
provides for an election for the assumption by a rural high
school district of the outstanding indebtedness of the dis-
tricts which were grouped or annexed to form the rural high
school district. Article 2922h reads, In part, as follows:
          "The said election providing for the
     assumption of such bonded or other indebted-
     ness shall be called and held in accordance
     with existing provisions of law relating to
     elections for the issuance of bonds by inde-
     pendent school districts."
          Article 2922L, Revised Civil Statutes, as amended,
provides that the board of trustees of a rural high school
shall have the power to levy and collect a maintenance tax
after an election wherein a majority of the qualified tax-
paying voters authorize the same, "which election shall be
held in accordance with the law now governing such elections
                                            h




Honorable V. B. Goar, page 3




in independent school district. . . .' See Landrum v. Cen-
tennial Rural Hi h School District ,No.,2,et al (Dismissed
Judgment Correct7 .
          Article 2785, Vernon's Annotated Clvll,Statutes,
reads, in part, as follows:
          "Before an election is held to determine
     the proposition of the levy of such tax or the
     Issuance of such bonds, a petition therefor,
     signed by twenty (20) or more, or a majority-;1~ :
     of those entitled to vote at such election,
     shall be presented to~the County~Judge of the
     county if for a common school district, and to
     the dlstrlct trustees if for an independent
     school district. On presentation of said
     petition, said officer or officers shall order
     an election for such purpose, and order the
     sheriff to post notices thereof In three (3)
     places In the district for ten (10) days prior
     thereto, or if for an Independent district, the
     secretary of said board of trustees shall post
     such notices."
          We see that Article 2785 specifies that notices of the
election are to be posted for tendays prior thereto. You state
that the notices were posted on September 18th and that the
election was held on September -28th. ,We are of the opinion
that the statute is satisfied, for that period of time from
September 18th to September 27th, both dates inclusive, is
ten days.
           In any event, It has been held that 'ourstatutes
regulating the manner of holding elections are merely di-
rectory and a departure from the literal terms thereof will
not invalidate an election unless such Irregularity has
changed the result thereof. This rule is applicable to the
posting of notices. Hill et al v..Smlthville Independent
School District, et al, 239 S.,W. 987, affirmed, 251 S.W. 209;
Lightner et al v. McCord, 151 S.W. (2d) 362;Sykes et al v.
Pandora Independent School District, et al (Writ of error Pe-
fused), 14 S.W. (2d) 124; Williams et al v. Glover et al, 259
S.W. 95 ;.State ex rel, Miller et al v. Troell (Writ of error
refused3 , 207,s.~. 610; ,Wallis v. Williams; 110 S,W. 785.
                                                                 .   ’




Honorable V. B. ,Goar, page 4


          Our answer to your first question is, therefore,
In the affirmative.
         ~You stat@ that,after the election was held and we
assume that a majority of the votes cast at the eleciion were
in favor of both assumption and the tax, the board of trustees,
through Its secretary, made a request to the tax assessor-
collector that the property within the district be taxed at
the rate voted on September 28th. This was done on September
30th. At that.time the tax assessor-collector had not closed
the tax rolls for the year 1942, and he thereupon placed the
property upon the same. You wish to,know,whether becaue of
the late date such property was legally placed,upon the rolls.
          You have not,informed us'whether,the Johnson City
Rural High School district was formed by grouping contiguous
school districts, or by annexation of school districts to an
independent school district so that such enlarged indePendent
school district'continues to operate as an independent school
district under the laws governing such~districts. See Arti-
cles 2922a, 2922b, Vernon's Annotated Civil Statutes; Trinit
Independent School District v. Dlstrict'Trustees, District 2 1   l

Trinity County, et al (Writ of error refused), 135 S.W. (2d)l
1021.
          Article 2922L provides that the "tax assessor
herein provided for shall make 'a complete list of all assess-
ments made by him, and when approved by the Board of 'Trustees
shall be submitted to the county tax collector not later than
September 1st of each year." It has been held that this part
of Article 2922L,."not later than September lst", Is directory
and that,its nonobservance will not vitiate the official
acts involved. McPhail et al v. Tax Collector of Van Zandt
County et al. (Writ of error refused), 280 S.W. 260.
          In Volume 37 of Texas Jurisprudence, page 1013
(SCHOOIS, Taxatlon,.Sectlon 132), the following is stated:
          "I,nthe absence of any law'dlrectlng when
     the assessment shall be made, or when the board
     of equalization shall meet, or when the rolls
     shall be prepared and approved, these matters
     are under the control of the local authori%ies."
          And in Volume 40 of Texas Jurisprudence, pag;sftg+
129 (TAXATION, Assessment and Valuation, Section 90 ,
the statutes dealing with assessment and the compilation of the
.

    Honorable   V. B. Goar, page 5



    tax rolla   are summarized,    the following   paragraph   appears:
                “With respect to the times specified    In
         the etatute above summarized, it has been held,
         applying the rule that revenue statutes      are but
         directory   In so far as they prescribe   a time
         for doing any act by the officials,     that the
         making of assessments and verification      of the
         roll after the statutory   time did not Invalidate
         the assessments.”
                In answer to your second question, you are advised
    that, aseumlng that the proper ,steps were taken, the property
    was legally   placed on the tax rolls even though it was not
    placed thereon until October 1st.
                                           Yours very truly
                                      ATTORNEY
                                             GENEZALOF TEXAS

                                      By George W. .Sparks
                                                Assie tant
    GWS/S


    APPROVED
           Nov.2,      1942
    Gerald C. Mann
    Attorney General    of Texas
~Apprbved Opinion Committee
By BWB, ChaiFman